 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

by and among

 

ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD.,

 

Hardwire Interactive Acquisition Company

 

and

 

THE BUYER IDENTIFIED HEREIN

 

Dated as of October 5, 2016

 

 

 

  

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into and made effective
as of October 4, 2016 (“Effective Date”) by and among (i) ELECTRONIC Cigarettes
INTERNATIONAL GROUP, LTD, a Nevada corporation (“ECIG”), (ii) Hardwire
Interactive Acquisition Company, a Delaware corporation and a wholly-owned
subsidiary of ECIG (“Seller”), and (iii) Hardwire Interactive Inc., a British
Virgin Islands company (“Buyer”). Capitalized terms used herein without
definition are defined in Section 10.1.

 

WITNESSETH

 

WHEREAS, among other lines of business, Seller is in the business of selling
electronic cigarettes via the internet (the “Business”); and

 

WHEREAS, Buyer wishes to purchase from Seller, and Seller wishes to sell, assign
and transfer to Buyer, all of Seller’s assets and properties held in connection
with, necessary for, or material to the Business, and Buyer has agreed to assume
and discharge the Assumed Liabilities (as defined below) in full as and when
they become due in accordance with the terms, and subject to the conditions, set
forth in this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

Sale and Purchase

 

1.1.          Purchase of Assets.

 

(a)          Subject to the terms and conditions hereof, at the Closing, Seller
shall sell, transfer, assign and deliver to Buyer, and Buyer will purchase from
Seller, all right, title and interest of Seller in and to the properties, assets
and rights of every nature as the same may exist on the Closing Date, whether
real, personal, tangible, intangible or otherwise and whether now existing or
acquired prior to the Closing, relating solely to the Business (other than the
Excluded Assets as defined below) set forth on Schedule 1.1 (collectively, the
“Assets”).

 

(b)          Subject to the terms and conditions hereof, at the Closing, the
Assets shall be transferred to Buyer free and clear of all Liens excepting only
Assumed Liabilities and Permitted Liens.

 

1.2.          Excluded Assets. Notwithstanding anything to the contrary in
Section 1.1 or elsewhere in this Agreement, Seller will retain and not transfer,
and Buyer will not purchase or acquire, any assets of Seller other than the
Assets (collectively, the “Excluded Assets”).

 

 

 

  

1.3.          Assumption of Liabilities. Subject to the terms and conditions
hereof, at the Closing, Buyer shall assume and agree to pay, perform and
discharge when due any Liability relating to or arising out of the Assigned
Contracts, the operation of the Business, the employment or leasing of employees
or the ownership (or leasing of), operation or use of the Assets on or following
the Closing Date (collectively, the “Assumed Liabilities”).

 

1.4.          Excluded Liabilities. Notwithstanding anything to the contrary
herein, Buyer shall not assume any Liability of Seller other than the Assumed
Liabilities (collectively, the “Excluded Liabilities”).

 

1.5.          Consent of Third Parties. Notwithstanding anything to the contrary
herein, and subject to the provisions of this Section 1.5, this Agreement shall
not constitute an agreement to assign or transfer any interest in any
Governmental Approval, Permit or Assigned Contract (or any claim or right
arising thereunder) if such assignment or transfer without the Consent of a
Person that is not a party to this Agreement would constitute a breach thereof
or affect adversely the rights of Buyer thereunder, and any such transfer or
assignment shall be made subject to such Consent being obtained. In the event
any such Consent is not obtained prior to the Closing, Buyer and Seller shall
continue to use commercially reasonable efforts to obtain any such Consent after
the Closing, and Seller will cooperate with Buyer in lawful and commercially
reasonable arrangements to provide that Buyer shall receive the interest of
Seller in the benefits under any such Governmental Approval, Permit or Assigned
Contract, including to the extent commercially reasonable, performance by
Seller, as agent, provided that Buyer shall undertake to pay or satisfy the
corresponding liabilities for the enjoyment of such benefit to the extent Buyer
would have been responsible therefor if such consent or approval had been
obtained. Once the required Consent is obtained, Seller shall promptly assign
and transfer to Buyer the applicable interest in such Governmental Approval,
Permit or Assigned Contract (or any claim or right arising thereunder). Nothing
in this Section 1.5 shall be deemed a waiver by Buyer of its right to receive
prior to the Closing an effective assignment of all of the Assets nor shall this
Section 1.5 be deemed to constitute an agreement to exclude from the Assets any
assets described under Section 1.1.

 

1.6.          Closing. The closing of the sale and purchase of the Assets (the
“Closing”) shall take place at the offices of Pryor Cashman LLP, 7 Times Square,
New York, NY 10036, at 10:00 a.m. on the date that is the first Business Day
following the satisfaction (or waiver) of all of the conditions precedent set
forth in Article V (the “Closing Date”).

 

-2- 

 

  

1.7.          Purchase Price. Subject to the terms and conditions hereof, Buyer
shall (a) pay to Seller Eight Hundred Thousand Dollars ($800,000) in cash (the
“Closing Cash Payment”), which shall be delivered at Closing by Buyer by wire
transfer of immediately available funds to an account designated by Seller, and
(b) assume the Assumed Liabilities as provided in Section 1.3. The consideration
set forth in clause (i) shall be referred to collectively in this Agreement as
the “Purchase Price”.

 

1.8.          Allocation of Purchase Price.  The parties agree to allocate the
Purchase Price, the Assumed Liabilities and other appropriate items among the
Assets in accordance with the allocation schedule annexed hereto as
Schedule 1.8. In connection with the foregoing, the parties shall cooperate with
each other and provide such information as any of them shall reasonably request.
The parties will each report the federal, state and local and other Tax
consequences of the purchase and sale contemplated hereby (including the filing
of Internal Revenue Service Form 8594) in a manner consistent with such
allocation schedule.

 

1.9.          Passage of Title and Risk of Loss. Legal title, equitable title
and risk of loss with respect to the Assets shall not pass to Buyer until the
Assets are transferred at the Closing; provided, however, that if any loss of
any of the Assets occurs prior to the Closing, Buyer shall be entitled to the
proceeds of any insurance payable with respect to the loss of such Assets. If
Buyer accepts the insurance proceeds with respect to any such damaged Asset, the
value of such damaged Asset shall be deemed to be equal to the amount of such
insurance proceeds and there shall be no further adjustment to the Purchase
Price or indemnification with respect to such damaged Asset.

 

ARTICLE II

Representations and Warranties of the Seller

 

As of the Effective Date and as of the Closing Date, the Seller hereby
represents and warrants to Buyer as follows:

 

2.1.          Authorization, etc. Seller has the requisite corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is or will be a party, to perform fully its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Seller of this Agreement and each of
the Ancillary Agreements to which it is or will be a party, the performance of
its obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby, have been duly authorized by the
requisite corporate action of Seller. This Agreement has been, and each of the
Ancillary Documents to which Seller is to be a party will be, duly and validly
executed by Seller and, assuming due authorization, execution and delivery by
Buyer, constitute or will constitute (as the case may be) legally and valid and
binding obligations of Seller, enforceable against it in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium and similar Laws relating to creditors’ rights
and general equity principles.

 

-3- 

 

  

2.2.          Status and Capitalization.

 

(a)          Seller is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware, with the requisite corporate
power and authority to carry on its business (including the Business) and to own
or lease and to operate its properties and assets (including the Assets).

 

(b)          Seller is duly qualified or licensed to do business and is in good
standing in all jurisdictions in which Seller’s activities require qualification
or licensing.

 

(c)          Seller is not in violation of any of the provisions of its
organizational documents.

 

(d)          ECIG is the sole stockholder of Seller.

 

2.3.          No Conflicts, etc. Except as set forth in Schedule 2.3, the
execution, delivery and performance by Seller of this Agreement and the
Ancillary Agreements do not, and the consummation of the transactions
contemplated hereby and thereby, do not, (i) violate or conflict with Seller’s
organizational documents, (ii) cause the material modification of any obligation
under, create in any party the right to terminate, constitute a default or
breach of, or violate or conflict with the terms, conditions or provisions of
any Contract to which Seller is a party; or (iii) result in a breach or
violation by Seller of any of the terms, conditions or provisions of any Law or
notice to any Governmental Authority. No Governmental Approval or other Consent
is required to be obtained by Seller in connection with the execution and
delivery of this Agreement and each Ancillary Agreement or the consummation or
performance of the transactions contemplated hereunder and thereunder, except as
provided in Schedule 2.3.

 

2.4.          Financial Statements. Annexed hereto as Schedule 2.4 are (i) the
unaudited income statement for the Business for the seven months ended July 31,
2016 (the “Financial Statements”), which present fairly in all material respects
the results of operations of the Business for such seven month period.

 

2.5.          Absence of Undisclosed Liabilities. Except as set forth in the
periodic reports that ECIG files with the Securities and Exchange Commission
(the “SEC Reports”), Seller has not entered into any loan or credit agreement or
arrangement with a bank, financial institution or other lender (a “Credit
Agreement”), and Seller does not have any liabilities or obligations, whether
known, unknown, absolute, accrued, contingent or otherwise, and whether due or
to become due, arising out of or relating to the Business, except (a) as set
forth in Schedule 2.5, (b) as and to the extent disclosed in the SEC Reports;
and (c) for liabilities and obligations that were incurred after June 30, 2016
in the ordinary course of business consistent with prior practice.

 

-4- 

 

  

2.6.          Absence of Changes. Except as set forth in the SEC Reports or in
Schedule 2.6, since June 30, 2016, there has not been with respect to the
Business:

 

(a)          any event, development or state of circumstances directly relating
to the Business, Assets or the employees, that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

(b)          any incurrence of any Indebtedness by Seller other than (i) in the
ordinary course of business consistent with past practice or (ii) Indebtedness
that would not constitute an Assumed Liability;

 

(c)          any creation or other incurrence by Seller of any Lien on any
material asset other than Permitted Liens or liens incurred in the normal and
ordinary course of business consistent with past practice, all of which
Permitted Liens and Liens are set forth on Schedule 2.6(c);

 

(d)          any material damage, destruction or other casualty loss (whether or
not covered by insurance) affecting the Business or the Assets;

 

(e)          any change in any method of accounting or accounting principles or
practice by Seller or any revaluation of any material Assets;

 

(f)          any capital expenditures, or commitments for capital expenditures,
in an amount in excess of Ten Thousand Dollars ($10,000) in the aggregate;

 

(g)          any material payments, discount activity or any other consideration
to customers or suppliers, other than in the ordinary course of business
consistent with past practice;

 

(h)          any failure to pay or satisfy when due any material liability of
Seller, other than where the amount or validity of such material liability is
being contested by Seller in good faith;

 

(i)          any sale, transfer, lease, exclusive and irrevocable license, or
other disposition of any Asset, or any acquisition of a material amount of the
assets of any other Person, except in each case, in the ordinary course of
business consistent with past practice;

 

(j)          any amendment, cancellation or compromise of any claim of Seller,
or any commencement or settlement by Seller, of any Litigation, relating to the
Business, the employees or the Assets involving amounts in excess of Ten
Thousand Dollars ($10,000);

 

-5- 

 

  

(k)          any license or sublicense of, or any Lien (other than Permitted
Liens) on any Owned Intellectual Property used in the Business other than in the
ordinary course of business consistent with past practice; or

 

(l)          any agreement or commitment to do any of the foregoing, or any
action or omission that would result in any of the foregoing.

 

Notwithstanding anything to the contrary in this Section 2.6, the Seller may
take any act necessary to effectuate the transactions contemplated by this
Agreement.

 

2.7.          Material Contracts.

 

(a)          As of the Effective Date, except as set forth in the SEC Reports or
disclosed in Schedule 2.7(a), neither Seller, the Assets nor any employees of
Seller, in connection with the Business, are subject to or bound by:

 

(i)          any agreement currently in effect relating to Indebtedness (in
either case, whether incurred, assumed, guaranteed or secured by any Asset) and,
excluding Indebtedness that is not an Assumed Liability;

 

(ii)         any joint venture, partnership, limited liability company or other
similar agreements currently in effect (including any agreement providing for
joint research, development or marketing);

 

(iii)        any agreement or series of related agreements currently in effect,
including any option agreement, relating to the acquisition or disposition of
any business line or material real property of Seller (whether by merger, sale
of interests, sale of assets or otherwise);

 

(iv)        any agreement currently in effect that (A) limits the freedom of
Seller or the Business to compete in any line of business or with any Person or
in any area or which would so limit the freedom of Buyer or the Business or
Assets after the Closing or (B) imposes exclusivity obligations or restrictions
upon Seller or the Business or that would be binding on Buyer or the Business or
Assets after the Closing;

 

(v)         any agreement, including open purchase orders in effect as of the
date that is two (2) Business Days prior to the Effective Date (but excluding
all other purchase orders), for the purchase of materials, supplies, goods,
services, equipment or other assets providing for aggregate payments by Seller
over the remaining term of such agreement or related agreements of Ten Thousand
Dollars ($10,000) or more;

 

-6- 

 

  

(vi)        any sales, distribution, agency or other similar agreement currently
in effect providing for the sale by Seller of materials, supplies, goods,
services, equipment or other assets that provides for aggregate payments to
Seller over the remaining term of the agreement of Ten Thousand Dollars
($10,000) or more;

 

(vii)       any agreement (excluding those entered into in the ordinary course
of business) currently in effect under which (A) any Person has guaranteed any
liabilities or obligations of Seller or (B) Seller has guaranteed liabilities or
obligations of any other Person (in each case other than endorsements for the
purpose of collection in the ordinary course of business); and

 

(viii)      any other agreement, commitment or arrangement that is (A) not made
in the ordinary course of business consistent with prior practice or
(B) material to the Assets or the Business, taken as a whole.

 

(b)          Each agreement disclosed in the Schedules or required to be
disclosed therein pursuant to this Section 2.7 or Sections  2.8, 2.9, 2.13 or
2.14 hereof (each a “Material Contract”) is a valid and binding agreement of
Seller, and is in full force and effect, and neither Seller nor, to the
Knowledge of Seller, any other party thereto is in default or breach in any
material respect under the terms of, or except as contemplated herein, has
provided any written notice of any intention to terminate or modify, any such
Material Contract, and, to the Knowledge of Seller, or except as contemplated
herein, no event or circumstance has occurred that, with notice or lapse of time
or both, would constitute an event of default thereunder or would result in a
termination or modification thereof.

 

(c)          Complete copies of (i) each Material Contract and (ii) all form
contracts, agreements or instruments used in the Business and that are material
to the Business have been made available to Buyer.

 

2.8.          Assets.

 

(a)          Title to Assets. On the Effective Date, except as set forth on
Schedule 2.8(a), Seller has, and on the Closing Date will have, good and valid
title to, or otherwise has the right to use pursuant to a valid and enforceable
lease, license or similar contractual arrangement, all of the Assets (except as
may be disposed of in the ordinary course of business consistent with past
practice on or following the Effective Date or in accordance with this
Agreement), in each case free and clear of any Liens other than Permitted Liens.

 

(b)          Sufficiency of Assets, etc. Except as set forth in Schedule 2.8(b),
the Assets, together with the assets available to Buyer pursuant to the
Ancillary Agreements, and the employees, constitute all the assets, tangible and
intangible, and all the employees used for the Business as currently conducted
and as conducted as of the Closing Date. To the Knowledge of Seller, there are
no facts or conditions affecting any material Assets which would reasonably be
expected, individually or in the aggregate, to materially interfere with the
current use, occupancy or operation of such Assets. Except as set forth in
Schedule 2.8(b), (i) Seller has conducted the Business only through Seller and
not through any other divisions or any direct or indirect subsidiary or any
Seller Affiliate and (ii) no part of the Business is operated by Seller through
any entity other than Seller.

 

-7- 

 

  

2.9.          Intellectual Property.

 

(a)          Owned Intellectual Property. Schedule 2.9(a) lists all Intellectual
Property owned by Seller or any Seller Affiliate used or held for use solely in
connection with the Business as presently conducted (the “Owned Intellectual
Property”) that is registered or subject to a pending application for
registration or that is otherwise material to the Business, other than Trade
Secrets. Seller is the exclusive owner of the Owned Intellectual Property set
forth in Schedule 2.9(a) and, to the Knowledge of Seller, of the Trade Secrets
owned by Seller, free and clear of any Liens other than the Permitted Liens and
except as set forth further on Schedule 2.9(a)(i). The Owned Intellectual
Property together with the Intellectual Property used pursuant to the agreements
set forth in Schedule 2.9(b) constitutes all of the Intellectual Property used
or held for use in and material to the Business. Immediately after the Closing,
Buyer will own all of the Owned Intellectual Property and except as set forth on
Schedule 2.9(a) will have a right to use all other Intellectual Property Assets,
free from any Liens (other than Permitted Liens and Liens imposed as a result of
Buyer’s or Buyer Affiliates’ actions) and, after Buyer timely and properly
registers or records such transfers with the appropriate Governmental Authority,
on the same terms and conditions as in effect prior to the Closing.

 

(b)          Licenses and Other Agreements. Schedule 2.9(b) sets forth all
agreements (other than licenses for “off-the-shelf” software such as Microsoft
Word) to which Seller or any Seller Affiliate is a party or by which Seller or
any Seller Affiliate is otherwise bound that relate to Intellectual Property
licensed from another Person that is used solely in connection with the
Business.

 

(c)          Licensed by Seller. Schedule 2.9(c) sets forth the agreements
material to the conduct of the Business and by which Seller (i) licenses Owned
Intellectual Property to any other Person; or (ii) agreements otherwise
transferring, granting or restricting the right to use Owned Intellectual
Property.

 

(d)          No Infringement. To Seller’s Knowledge, (i) the conduct of the
Business does not infringe the Intellectual Property rights of any Person, and
(ii) none of the Owned Intellectual Property is being infringed by any Person
without a license or permission from Seller.

 

(e)          Domain Names. Seller is the owner of the Domain Names set forth on
Schedule 2.9(e) (by name, expiration date, and current registrar) free and
clear, as of the Closing Date, of any written claims of third parties.

 

-8- 

 

  

(f)          Protection of Intellectual Property. Except as set forth on
Schedule 2.9(e), Seller or the applicable Seller Affiliate has taken the actions
it has determined in its reasonable business judgment are necessary to protect
the Owned Intellectual Property under applicable Law (including making and
maintaining in force the filings, registrations and issuances it has determined
are necessary). Except as set forth on Schedule 2.9(e), Seller or the applicable
Seller Affiliate has taken the actions it has determined in its reasonable
business judgment are necessary to maintain the confidentiality of the
confidential Intellectual Property used in the Business. To the Knowledge of
Seller, neither Seller nor any Seller Affiliate is using or enforcing any
material Owned Intellectual Property in a manner that would reasonably be
expected to result in the cancellation or unenforceability of such Owned
Intellectual Property.

 

2.10.         Litigation. Except as set forth in Schedule 2.10, there is no
Litigation pending or, to the Knowledge of Seller, threatened in writing
against, or instituted by or on behalf of or directly affecting Seller in
connection with the Business, the employees or the Assets, or relating to the
transactions contemplated under this Agreement. Except as set forth in Schedule
2.10, there are no settlement agreements or similar written agreements with any
Governmental Authority and, to the Knowledge of Seller, no outstanding orders,
judgments, stipulations, decrees, injunctions, determinations or awards issued
by any Governmental Authority against or directly affecting Seller or the
Business.

 

2.11.         Compliance with Laws; Governmental Approvals; Permits.

 

(a)          Seller and all of the Seller Affiliates are and have been in
compliance in all material respects with, and have not been threatened in
writing to be charged with or given written notice of, any material violation of
any law, statute, ordinance, rule, regulation, judgment, injunction, order or
decree (“Laws”) applicable to the Business or the Assets, except that compliance
with Environmental Laws and Laws relating to Taxes is covered in Sections 2.12
and 2.15, respectively. Seller and, to Seller’s Knowledge, all of the Seller
Affiliates are and have been in compliance in all material respects with, and
have not been threatened in writing to be charged with or given written notice
of, any material violation of any Laws applicable to the employees.

 

(b)          Schedule 2.11(b) sets forth all Governmental Approvals and other
Consents (other than Environmental Permits which are covered in Section 2.12)
necessary for the conduct of the Business as currently conducted. Except as set
forth in Schedule 2.11(b), all such Governmental Approvals and Consents have
been duly obtained and are in full force and effect, and Seller is in compliance
in all material respects with each of such Governmental Approvals and Consents
held by it with respect to the Assets, the employees and the Business.

 

-9- 

 

  

(c)          Schedule 2.11(c) correctly describes each license, franchise,
permit, certificate, approval or other similar authorization (other than
Environmental Permits which are covered in Section 2.12) issued by a
Governmental Authority and held by Seller (the “Permits”) that are necessary for
the conduct of the Business, as currently conducted by Seller, together with the
name of the Government Authority or entity issuing such Permit, except for such
Permits the failure of which to hold would not be, individually or in the
aggregate, materially adverse to the Business, taken as a whole, or materially
impair the ability of Seller to consummate the transactions contemplated hereby.
Except as set forth in Schedule 2.11(c), (i) such Permits are valid and in full
force and effect, (ii) Seller is not in default under, and no condition exists
that with notice or lapse of time or both would constitute a default under, such
Permits and (iii) none of such Permits will be terminated or impaired or become
terminable, in whole or in part, as a result of the transactions contemplated
hereby.

 

2.12.         Environmental Matters. Except as set forth in Schedule 2.12, to
Seller’s Knowledge, Seller has complied and is in compliance in all material
respects with all applicable Environmental Laws with respect to the Assets or
the operation of the Business and has obtained and is in compliance in all
material respects with all applicable Environmental Permits with respect to the
Business or the Assets. No written notice of violation, notification of
liability or potential liability or request for information has been received by
Seller and no Litigation is pending or, to Seller’s knowledge, threatened in
writing by any Person involving the Business or the Assets relating to or
arising out of any Environmental Law. To Seller’s knowledge, no written order
naming Seller has been issued, and no penalty or fine has been assessed to
Seller, involving the Business, the Assets or any real property leased by Seller
relating to or arising out of any applicable Environmental Law. All Hazardous
Substances at any time used, generated or disposed of by Seller have been
disposed of in accordance with Environmental Laws.

 

2.13.         Employees; Labor Matters. To Seller’s Knowledge, Seller has
complied in all material respects, with applicable wage and hour, equal
employment, safety, and other legal requirements relating to its employees.
Except as set forth on Schedule 2.13, Seller is not a party to or bound by any
collective bargaining agreement, and there are no labor unions or other
organizations or groups representing, or to Seller’s Knowledge, purporting to
represent any employees. Since July 2, 2014, there has not occurred or, to the
Knowledge of Seller, been threatened any material strike, slowdown, picketing,
work stoppage, concerted refusal to work overtime or other similar material
labor activity which would affect the Business with respect to any employees.
Except as set forth on Schedule 2.13, there are no labor disputes currently
subject to any grievance procedure, arbitration or litigation or, to the
Knowledge of Seller, threatened with respect to any employee.

 

2.14.         Employee Benefit Plans and Related Matters.

 

(a)          Employee Benefit Plans. Schedule 2.14(a) lists all of the material
Seller Benefit Plans. Except as set forth on Schedule 2.14(a), neither Seller,
nor any Seller Affiliate, has communicated to any employee or former employee
any intention or commitment to establish or implement any employee or retiree
benefit or compensation arrangement.

 

-10- 

 

  

(b)          No Acceleration of Benefits. Except as set forth in Schedule
2.14(b), the consummation of the transactions contemplated by this Agreement
will not by itself entitle any employee or director or former employee or any
independent contractor of the Business to severance or similar pay.

 

2.15.         Taxes.

 

(a)          Seller has (or by the Closing will have) duly and timely filed or
caused to be filed all Tax Returns relating to the Business and the Assets
required to be filed on or before the Closing Date, subject to any applicable
extension period (“Covered Returns”). All such Covered Returns are or will be
true and correct in all material respects. All Taxes with respect to Seller, the
Business or the Assets required to be paid on or prior to the Closing Date have
or will have been so paid, other than those amounts being contested in good
faith as set forth on Schedule 2.15(a). All Taxes required to be withheld by or
on behalf of Seller or any Seller Affiliate in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
person with respect to the Business or the Assets (“Withholding Taxes”) have
been withheld, and such withheld taxes have either been duly and timely paid to
the proper Governmental Authorities or set aside in accounts for such purpose.
Seller is not a party to any tax sharing, indemnification or similar agreement
with any Person.

 

(b)          Except as set forth on Schedule 2.15(b), no agreement or other
document extending, or having the effect of extending, the period of assessment
or collection of any Taxes or Withholding Taxes, and no power of attorney with
respect to any such Taxes, has been filed with the IRS or any other Governmental
Authority in respect of Seller or the Business.

 

(c)          Other than in the ordinary course of business consistent with prior
practice or as set forth on Schedule 2.15(c), (i) there are no Taxes or
Withholding Taxes asserted in writing by any Governmental Authority to be due in
respect of the Business or the Assets, (ii) no issue has been raised in writing
by any Governmental Authority in the course of any open audit with respect to
Taxes or Withholding Taxes concerning Seller, the Business or the Assets, (iii)
no Taxes and no Withholding Taxes are currently under audit by any Governmental
Authority and (iv) neither the IRS nor any other Governmental Authority is now
asserting or, to the Knowledge of Seller, threatening to assert against Seller
or any Seller Affiliate, any deficiency or claim for additional Taxes or any
adjustment of Taxes.

 

(d)          Buyer will not be required to deduct and withhold any amount
pursuant to section 1445(a) of the Code as a result of any of the transactions
effected pursuant to this Agreement and the Ancillary Agreements.

 

-11- 

 

  

(e)          Except as set forth on Schedule 2.15(e), there is no Litigation or
administrative appeal pending or, to the Knowledge of the Seller, threatened
against or relating to Seller, the Business, the Assets or any Seller Affiliate
in connection with Taxes.

 

2.16.         Suppliers. Schedule 2.16 lists (i) the name and the address
provided by each supplier (including any Affiliates) from which Seller,
individually or in the aggregate, ordered raw materials, supplies or other
products or services of the Business with an aggregate purchase price of Ten
Thousand Dollars ($10,000) or more during the year ended December 31, 2015, or
with an aggregate purchase price of Ten Thousand Dollars ($10,000) or more
thereafter (a “Material Supplier”), and (ii) the applicable amount of purchases
from each such Material Supplier during each such period. Except as set forth in
Schedule 2.16 or as a result of general economic conditions or conditions
generally affecting the industry in which the Business competes, Seller has not
received written notice that any Material Supplier has materially altered or
will materially altered its relationship with Seller.

 

2.17.         Affiliate Transactions.

 

(a)          Except as disclosed on Schedule 2.17(a), Seller has made available
to Buyer copies of each agreement, contract, arrangement, understanding,
transfer of assets or liabilities or other commitment or transaction, in each
case since January 1, 2015, involving amounts in excess of Ten Thousand Dollars
($10,000), between Seller, on the one hand, and any Seller Affiliate or any
stockholder, officer, director or employee of Seller or any Seller Affiliate
(each a “Related Party”), on the other hand (a “Related Party Transaction”),
other than any Related Party Transaction that is necessary to effectuate (i) the
transactions contemplated by this Agreement, and (ii) the matters to be
concluded after the Closing to effectuate the transactions contemplated under
this Agreement.

 

(b)          Except as set forth on Schedule 2.17(b), no manager, officer or
director of Seller or any Seller Affiliate, (i) owns, directly or indirectly,
and whether on an individual, joint or other basis, any equity interest in
(x) any material property or asset, real or personal, tangible or intangible,
used in or held for use in connection with or pertaining to the Business other
than the Assets, or (y) any Person, that is a Material Supplier, Material
Customer or competitor of the Business, or (ii) serves as an officer or director
of any Person that is a Material Supplier, material customer or competitor of
the Business.

 

2.18.         Inventories. Current inventories relating to the Business are set
forth on Schedule 1.1. As of the Closing Date, all such inventories will be
owned free and clear of all Liens, except Permitted Liens. Seller has no
obligation to purchase any inventory.

 

2.19.         [Reserved.]

 

-12- 

 

  

2.20.         [Reserved.]

 

2.21.         Brokers; Finders. No investment banker, broker, finder or other
intermediary has been retained by or is authorized to act on behalf of Seller,
and no such Person is entitled to any fee or commission from Seller or any
Seller Affiliate in connection with the transactions contemplated by this
Agreement.

 

2.22.         Disclosure. To the Knowledge of Seller, no representation or
warranty in this Agreement contains any untrue statement of a material fact or
omits to state any statement necessary to make the representations and
warranties made herein not misleading in light of the circumstances under which
they were made.

 

2.23.         Other Representations and Warranties. Except for the
representations and warranties contained in this Article II (as modified by the
Schedules hereto, as applicable), neither Seller nor any other Person makes any
other express or implied representation or warranty with respect to Seller or
the transactions contemplated by this Agreement, and Seller disclaims any other
representations or warranties, whether made by Seller or any of its Affiliates,
officers, directors, employees, agents or representatives. Except for the
representations and warranties contained in Article II hereof (as modified by
the Schedules hereto, as applicable), Seller hereby disclaims all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Buyer or its Affiliates or representatives (including any opinion,
information, projection, or advice that may have been or may be provided to
Buyer by any manager, officer, employee, agent, consultant, or representative of
Seller or any of its Affiliates). Seller makes no representations or warranties
to Buyer regarding the probable success or profitability of Seller. The
disclosure of any matter or item in any schedule hereto shall not be deemed to
constitute an acknowledgment that any such matter is required to be disclosed.

 

ARTICLE III

Representations and Warranties of Buyer

 

As of the Effective Date and as of the Closing Date, Buyer represents and
warrants to Seller as follows:

 

3.1.          Status; Authorization, etc. Buyer is a corporation duly organized,
validly existing and in good standing, under the laws of its jurisdiction of
incorporation with full corporate power and authority to execute and deliver
this Agreement and the Ancillary Agreements to which it is a party, to perform
fully its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and each of the Ancillary Agreements to which they are a
party, the performance of Buyer of their respective obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite corporate action of Buyer.
Buyer has duly executed and delivered this Agreement and on the Closing Date
Buyer will have duly executed and delivered the Ancillary Agreements to which
they are a party (other than those that are required to be executed as of the
Effective Date). This Agreement is, and on the Closing Date, each of the
Ancillary Agreements to which Buyer are a party, will be, valid and legally
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, subject to applicable bankruptcy, insolvency and similar Laws
relating to creditors’ rights and to general equity principles.

 

-13- 

 

  

3.2.          No Conflicts, etc. The execution, delivery and performance by
Buyer of this Agreement and each of the Ancillary Agreements to which they are a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not conflict with or result in a violation of or under (with or
without the giving of notice or the lapse of time, or both) (i) the certificate
of incorporation or bylaws or other organizational documents of Buyer, (ii) any
Law applicable to Buyer or any of its properties or assets or (iii) any
contract, agreement or other instrument applicable to Buyer or any of its
properties or assets, except, in the case of clause (iii), for violations and
defaults that, individually and in the aggregate, have not and will not
materially impair the ability of Buyer to perform their respective obligations
under this Agreement or under any of the Ancillary Agreements to which they are
a party. No Governmental Approval or other Consent is required to be obtained or
made by Buyer in connection with the execution and delivery of this Agreement or
the Ancillary Agreements or the consummation of the transactions contemplated
hereby or thereby.

 

3.3.          Brokers; Finders. No investment banker, broker, finder or other
intermediary which may be retained by or is authorized to act on behalf of Buyer
is entitled to any fee or commission from Seller or any Seller Affiliate in
connection with the transactions contemplated by this Agreement.

 

3.4.          Sufficiency of Funds. Buyer possesses or has immediate access to
sufficient cash funds to consummate the transactions contemplated by this
Agreement.

 

3.5.          [Reserved.]

 

3.6.          Disclosure.         To the Knowledge of Buyer, no representation
or warranty in this Agreement contains any untrue statement of a material fact
or omits to state any statement necessary to make the representations and
warranties made herein not misleading in light of the circumstances under which
they were made.

 

3.7.          Absence of Undisclosed Liabilities. Except as set forth in
Schedule 3.7, Buyer has not entered into any loan or credit agreement or
arrangement with a bank, financial institution or other lender (a “Credit
Agreement”), and Buyer does not have any liabilities or obligations, whether
known, unknown, absolute, accrued, contingent or otherwise, and whether due or
to become due, arising out of or relating to the Business, except as set forth
in Schedule 3.7.

 

-14- 

 

  

3.8.          Absence of Changes. Except as set forth in Schedule 3.8, there has
not been with respect to the Business:

 

(a)          any event, development or state of circumstances directly relating
to the Business, Assets or the employees, that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

(b)          any incurrence of any Indebtedness by Buyer other than (i) in the
ordinary course of business consistent with past practice or (ii) Indebtedness
that would not constitute an Assumed Liability;

 

(c)          any material damage, destruction or other casualty loss (whether or
not covered by insurance) affecting the Business or the Assets;

 

(d)          any capital expenditures, or commitments for capital expenditures,
in an amount in excess of Ten Thousand Dollars ($10,000) in the aggregate;

 

(e)          any material payments, discount activity or any other consideration
to customers or suppliers, other than in the ordinary course of business
consistent with past practice;

 

(f)          any sale, transfer, lease, exclusive and irrevocable license, or
other disposition of any Asset, or any acquisition of a material amount of the
assets of any other Person, except in each case, in the ordinary course of
business consistent with past practice;

 

(g)          any license or sublicense of, or any Lien (other than Permitted
Liens) on any Owned Intellectual Property used in the Business other than in the
ordinary course of business consistent with past practice; or

 

(h)          any agreement or commitment to do any of the foregoing, or any
action or omission that would result in any of the foregoing.

 

Notwithstanding anything to the contrary in this Section 3.8, the Buyer may take
any act necessary to effectuate the transactions contemplated by this Agreement.

 

3.9.          Litigation. Except as set forth in Schedule 3.9, there is no
Litigation pending or, to the Knowledge of Buyer, threatened in writing against,
or instituted by or on behalf of or directly affecting Buyer or Seller in
connection with the Business, the employees or the Assets, or relating to the
transactions contemplated under this Agreement. Except as set forth in Schedule
3.9, there are no settlement agreements or similar written agreements with any
Governmental Authority and, to the Knowledge of Buyer, no outstanding orders,
judgments, stipulations, decrees, injunctions, determinations or awards issued
by any Governmental Authority against or directly affecting Buyer or the
Business.

 

-15- 

 

  

3.10.         Compliance with Laws; Governmental Approvals; Permits.

 

(a)          Buyer is and has been in compliance in all material respects with,
and have not been threatened in writing to be charged with or given written
notice of, any material violation of any law, statute, ordinance, rule,
regulation, judgment, injunction, order or decree (“Laws”) applicable to the
Business or the Assets. Buyer is and has been in compliance in all material
respects with, and has not been threatened in writing to be charged with or
given written notice of, any material violation of any Laws applicable to the
employees.

 

(b)          Schedule 3.10(b) sets forth all Governmental Approvals and other
Consents necessary for the conduct of the Business as currently conducted.
Except as set forth in Schedule 3.10(b), all such Governmental Approvals and
Consents have been duly obtained and are in full force and effect, and Seller is
in compliance in all material respects with each of such Governmental Approvals
and Consents held by it with respect to the Assets, the employees and the
Business.

 

(c)          Schedule 3.10(c) correctly describes each license, franchise,
permit, certificate, approval or other similar authorization issued by a
Governmental Authority and held by Buyer (the “Permits”) that are necessary for
the conduct of the Business, as currently conducted by Seller, together with the
name of the Government Authority or entity issuing such Permit, except for such
Permits the failure of which to hold would not be, individually or in the
aggregate, materially adverse to the Business, taken as a whole, or materially
impair the ability of Seller to consummate the transactions contemplated hereby.
Except as set forth in Schedule 3.10(c), (i) such Permits are valid and in full
force and effect, (ii) neither Buyer nor Seller is in default under, and no
condition exists that with notice or lapse of time or both would constitute a
default under, such Permits and (iii) none of such Permits will be terminated or
impaired or become terminable, in whole or in part, as a result of the
transactions contemplated hereby.

 

3.11.         Assigned Contracts; Assumed Liabilities. Buyer is not aware of any
other agreements relating to the Business or the Assets, other than the Assigned
Contracts. Buyer is not aware of any other liabilities relating to the Business
or the Assets, other than the Assumed Liabilities.

 

-16- 

 

  

ARTICLE IV

Covenants

 

4.1.          Covenants of Seller.

 

4.1.1.          Conduct of Business. From the Effective Date until the Closing,
the Seller shall, except as otherwise contemplated herein or under the Ancillary
Agreements, conduct the Business in such a way so as to preserve intact the
Business, the Assets and the relationships of Seller with its customers,
suppliers and others having business dealings with them, and make available the
services of the employees. Without limiting the generality of the foregoing,
from the Effective Date until the Closing, except as otherwise required or
contemplated by this Agreement or the Ancillary Agreements or as set forth on
Schedule 4.1.1, without the consent of Buyer, Seller shall not, with respect to
the Business or the Assets:

 

(a)          merge or consolidate with any other Person;

 

(b)          enter into, assume, terminate or amend any Material Contract or any
agreement that would be a Material Contract, other than Material Contracts
entered into in the ordinary course of business consistent with past practice
and providing for payments over the term of such agreements of no more than Ten
Thousand Dollars ($10,000) with respect to any single agreement and One Hundred
Thousand Dollars ($100,000) in the aggregate;

 

(c)          incur any Indebtedness, other than deposits or advances made in the
ordinary course by customers, or trade accounts payable and short-term working
capital financing, in each case, incurred in the ordinary course of business
consistent with past practice;

 

(d)          make any capital expenditures, or commitments for capital
expenditures, in an amount in excess of One Hundred Thousand Dollars ($100,000)
in the aggregate;

 

(e)          forgive, cancel or compromise any debt or claim, or waive or
release any right of material value with respect to the Business;

 

(f)          fail to pay or satisfy when due any material liability of the
Business (other than any such liability that is being contested in good faith);

 

(g)          settle or compromise any on-going material Litigation with respect
to the Business;

 

(h)          sell, transfer, lease, exclusively and irrevocably license, or
otherwise dispose of any Asset, or acquire assets of any other Person, except
for inventory purchased or sold in the ordinary course of business consistent
with past practice;

 

-17- 

 

  

(i)          license, sublicense or subject to any Lien (other than Permitted
Liens) any Owned Intellectual Property used in the Business other than in the
ordinary course of business consistent with past practice;

 

(j)          except as expressly permitted under this Section 4.1.1, take any
action or omit to take any action if, as a result of such action or omission,
any representation and warranty (other than representations and warranties that
speak as of a particular date) of Seller hereunder would become materially
inaccurate in any respect at, or as of any time prior to, the Closing, and
Seller shall take or omit to take any such action;

 

(k)          agree or commit to do any of the foregoing; and

 

(l)          (A) hire any employees, (B) enter into any arrangement with or for
the benefit of any employee or former employee, or (C) grant any equity or
equity-based award.

 

4.1.2.          No Solicitation. Until the Closing Date, Seller shall not
directly or indirectly (i) solicit, initiate, entertain or encourage any
inquiries or proposals for, or enter into or hold any discussions with respect
to, the transfer of any Assets or any portion of the Business, other than with
respect to inventory sold in the ordinary course of business consistent with
past practice or (ii) furnish or cause to be furnished any non-public
information concerning the Business to any Person (other than Buyer and its
agents, representatives and financing sources), other than in the ordinary
course of business consistent with past practice or pursuant to applicable Law
and after prior written notice to Buyer.

 

4.1.3.          Access and Information.

 

(a)          From the Effective Date until the Closing Date, and upon Buyer
providing Seller written notice at least one (1) Business Day in advance, Seller
will (and will cause each Seller Affiliate and its respective accountants,
counsel, consultants, employees and agents to) afford Buyer, Buyer Affiliates
and their respective investors, lenders, accountants, counsel, consultants,
employees and agents (collectively, “Representatives”), reasonable access to,
during normal business hours, all documents, records, work papers and
information with respect to properties, assets, books, contracts, commitments,
Governmental Approvals, reports and records of Seller or a Seller Affiliate
relating to the Business or the Assets, as Buyer or any Buyer Affiliate shall
from time to time reasonably request in writing.

 

(b)          To the extent Seller does not provide Buyer with the original form
of the Books and Records on or prior to the Closing Date, for a period of seven
(7) years commencing on the Closing Date, Seller will retain and not dispose of
or permit the disposal of such Books and Records without first giving sixty (60)
days’ prior notice to Buyer offering to deliver the same to Buyer at Buyer’s
sole expense.

 

-18- 

 

  

4.1.4.          [Reserved.]

 

4.1.5.          Public Announcements. Seller shall not, nor shall it permit any
Seller Affiliate to, make any public announcement in respect of this Agreement
or the transactions contemplated under this Agreement or the Ancillary
Agreements, except as required by Law, or after prior review of such
announcement by the Buyer.

 

4.1.6.          Further Actions.

 

(a)          The Seller agrees to use commercially reasonable efforts to
consummate the transactions contemplated under this Agreement and the Ancillary
Agreements by the Closing Date.

 

(b)          The Seller will, as promptly as practicable, prepare, file or
supply, or cause to be filed or supplied, all applications, notifications and
information required to be filed or supplied by any of them pursuant to
applicable Law in connection with this Agreement, the Ancillary Agreements and
the consummation of the other transactions contemplated hereby and thereby.

 

(c)          Seller, as promptly as practicable, will use its commercially
reasonable efforts to obtain, or cause to be obtained, the Consents (including
all Governmental Approvals, Permits and any Consents required under any Assigned
Contract) necessary to be obtained by Seller or a Seller Affiliate in order to
consummate the sale and transfer of the Assets pursuant to this Agreement and
other transactions contemplated hereby and by the Ancillary Agreements.

 

(d)          Each Seller Party will, and will cause each Seller Affiliate to,
coordinate and cooperate with Buyer in exchanging such information and supplying
such assistance as may be reasonably requested by Buyer in connection with the
filings and other actions contemplated by Section 4.2.2.

 

(e)          From the Effective Date until the Closing Date, Seller shall, upon
becoming aware of, promptly notify Buyer in writing of: (i) any circumstance,
event or action Seller becomes aware of, the existence, occurrence or taking of
which (A) has had or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (B) has resulted in or would
reasonably be expected to result in any representation or warranty made by
Seller hereunder not being true and correct or (C) would reasonably be expected
to result in the failure of any of the conditions set forth in Article V to be
satisfied, (ii) any notice or other communication received by such Seller, from
any Person alleging that the Consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement, (iii) any
notice or other communication received by such Seller from any Governmental
Authority in connection with the transactions contemplated by this Agreement or
any of the Assets, and (iv) any Litigation commenced or, to the Knowledge of
Seller, threatened in writing against, relating to or involving or otherwise
directly affecting Seller, which if pending on the date of this Agreement, would
have been required to have been disclosed pursuant to Section 2.10 or that
relate to the consummation of the transactions contemplated by this Agreement.
Buyer’s receipt of information pursuant to this Section 4.1.6(e) or otherwise
shall not operate as a waiver or otherwise affect any representation, warranty
or agreement given or made by the Seller in this Agreement.

 

-19- 

 

  

(f)          From the Effective Date until the Closing Date, Seller shall, upon
becoming aware of Seller’s having entered into a Contract that would have been a
Material Contract if it had been entered into immediately prior to the Effective
Date, deliver a copy of such Contract (an “Additional Material Contract”) to
Buyer, together with such information as the Seller would have been obligated to
provide if such Additional Material Contract had been entered into immediately
prior to the Effective Date. The Seller shall provide Buyer promptly with such
additional information with respect to each such Additional Material Contract
and the parties thereto as Buyer reasonably requests in writing. Buyer shall
have the right, exercisable from time to time until the Closing, to designate
one or more of such Additional Material Contracts as Assigned Contracts, and
thereafter such Additional Material Contracts shall be deemed to be Assigned
Contracts. No additional consideration shall be payable on account of any such
inclusion of one or more of such Additional Material Contracts as Assigned
Contracts.

 

4.1.7.          Further Assurances. Following the Closing Date, Seller, shall,
and shall cause each Seller Affiliate to, from time to time, to, execute and
deliver such additional instruments, documents, conveyances or assurances and
take such other actions as shall be necessary, or otherwise reasonably requested
by Buyer, to confirm and assure the rights and obligations provided for in this
Agreement and in the Ancillary Agreements and render effective the consummation
of the transactions contemplated hereby and thereby.

 

4.1.8.          Use of Business Name. Following the Closing Date, Seller will
not, and will not permit any Seller Affiliate to directly or indirectly, use or
do business, or assist any third party in using or doing business, under the
names and marks set forth on Schedule 4.1.8.

 

4.1.9.          Insurance. Seller shall maintain or cause to be maintained
through the Closing Date, any and all insurance policies (including bonds and
other similar instruments) currently in effect, relating to the Assets or the
Business (the “Insurance Policies”). Following the Closing Date, Seller will
discontinue any and all Insurance Policies.

 

4.1.10.         Ancillary Agreements. Prior to or contemporaneously with the
Closing, Seller shall enter into each of the Ancillary Agreements to which that
Seller is a party.

 

-20- 

 

  

4.1.11.         Transition. For a reasonable period following the Closing,
Seller shall use its commercially reasonable efforts, at Buyer’s sole expense,
to encourage Seller’s customers, clients, suppliers, and other business
associates to maintain the same business relationships with Buyer after the
Closing as they maintained with Seller prior to the Closing. The Seller will
promptly refer to Buyer all customer inquiries relating to the Business. The
Seller agrees to use its commercially reasonable efforts to take such actions as
may be necessary to entitle Buyer to use Seller’s telephone numbers, domain
names, website and e-mail addresses identified in Section 1.1. Seller agrees to
promptly forward to Buyer any mail or e-mails received by it after the Closing
that relate to the Assets, the Assumed Liabilities or the operation of the
Business after the Closing or otherwise properly relates to the Buyer and not
the Seller.

 

4.1.12.         Employee and Independent Contractor Payments. Seller will retain
all obligations and liabilities incurred through and up to the Closing Date that
it may have with respect to any employee and independent contractor relating to
the Business.

 

4.1.13.         Assignment of Cash. Seller agrees to promptly turn over to Buyer
any funds it receives after the Closing in connection with the operation of the
Business following the Closing.

 

4.1.14.         Seller’s Existence. Until Seller has satisfied its obligations
pursuant to this Agreement, Seller shall continue to validly exist as a
corporation, in good standing under the laws of the State of Delaware, and
Seller shall take all necessary action, including the payment of any filing and
other fees to maintain such existence.

 

4.1.15.         Tax Returns; Liability for Transfer Taxes and Fees.

 

(a)          All sales (including, without limitation, bulk sales), use, value
added, documentary, stamp, gross receipts, registration, transfer, conveyance,
excise, recording, license and other similar Taxes and fees (“Transfer Taxes”)
arising out the transfer of the Assets to Buyer shall be borne by Seller.

 

(b)          If requested by Seller, Buyer agrees to provide to Seller a “sale
for resale” certificate in a form acceptable to Seller certifying with respect
to applicable Inventory and other purchased property and assets as to Buyer’s
purchasing of such assets with an intent to resell them in the form purchased so
as to qualify such sale for exemption from otherwise applicable sales and/or use
tax collection obligations applicable to Seller.

 

4.1.16.         Disclosure Schedules. The Seller shall promptly (and in any case
prior to the Closing) supplement the Schedules (each, a “Supplement”) to this
Agreement if events occur prior to the Closing that would have been required to
be disclosed had they existed at the time of executing this Agreement. No
Supplement shall be deemed to cure any breach which would otherwise have existed
if the Parties had not delivered such Supplement for purposes of determining the
satisfaction of the conditions set forth in Article V. If, however, the Closing
occurs, the Supplements shall be deemed to cure any breach which would otherwise
have existed if the Seller had not delivered such Supplement.

 

-21- 

 

  

4.1.18.         Reasonable Efforts. Subject to the terms and conditions of this
Agreement, Seller hereby agrees to use all reasonable efforts to promptly take,
or cause to be taken, all actions and do, or cause to be done, all things
necessary, proper or advisable under applicable Laws and regulations to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements including the satisfaction of all conditions
hereto.

 

4.2.          Covenants of Buyer.

 

4.2.1.          Public Announcements. Neither Buyer nor any Buyer Affiliates
shall make any public announcement in respect of this Agreement or the
transactions contemplated under this Agreement or the Ancillary Agreements,
except as required by applicable Law, without first obtaining the prior written
consent of Seller.

 

4.2.2.          Further Actions.

 

(a)          Buyer agrees to use reasonable efforts to consummate the
transactions contemplated under this Agreement and the Ancillary Agreements by
the Closing Date.

 

(b)          Buyer will, as promptly as practicable, prepare, file or supply, or
cause to be filed or supplied, all applications, notifications and information
required to be filed or supplied by Buyer pursuant to applicable Law or an
Assigned Contract (to the extent required to obtain any Consent) in connection
with this Agreement, the Ancillary Agreements and the consummation of the
transactions contemplated hereby and thereby.

 

(c)          Buyer will coordinate and cooperate with Seller in exchanging such
information and supplying such reasonable assistance as may be reasonably
requested by Seller in connection with the filings and other actions
contemplated by Section 4.1.6.

 

(d)          Buyer will discharge, or will cause the discharge of, the Assumed
Liabilities, as and when the same shall become due and payable.

 

4.2.3.          Further Assurances. Following the Closing, Buyer shall, and
shall cause Buyer Affiliates, from time to time, to execute and deliver such
additional instruments, documents, conveyances or assurances and take such other
actions as shall be necessary, or otherwise reasonably requested by Seller, to
confirm and assure the rights and obligations provided for in this Agreement and
in the Ancillary Agreements and render effective the consummation of the
transactions contemplated hereby and thereby. This shall include cooperating
with ECIG and its auditors with respect to any auditor review or audit necessary
in order for ECIG to prepare its financial statements.

 

-22- 

 

  

4.2.4.          Access to Information. To the extent that Seller provides Buyer
with the original form of the Books and Records under Section 1.1, for a period
of seven (7) years, commencing on the Closing Date, Seller shall, upon written
notice to Buyer setting forth a commercially reasonable purpose, be entitled to
inspect and make copies of, at Seller’s expense, such original Books and
Records.

 

4.2.5.          Reasonable Efforts. Subject to the terms and conditions of this
Agreement, Buyer hereby agrees to use all reasonable efforts to promptly take,
or cause to be taken, all actions and do, or cause to be done, all things
necessary, proper or advisable under applicable Laws and regulations to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements including the satisfaction of all conditions
hereto.

 

4.2.6.          Hiring of Employees and Independent Contractors. On the Closing
Date, Seller shall terminate the engagement of the employees and independent
contractors listed in Schedule 4.2.6 and Buyer shall make good faith offers of
employment to all of those employees and independent contractors on terms and
for compensation substantially similar to that provided by Seller immediately
prior to the Closing.

 

4.2.7.          Use of Business Name. Following the Closing Date, Buyer will
not, and will not permit any Buyer Affiliate to directly or indirectly, use or
do business, or assist any third party in using or doing business, under the
names and marks of Seller, ECIG, or any subsidiary or Affiliate of Seller or
ECIG. Following the one year anniversary of the date hereof, Buyer may no longer
sell any products the packaging for which contains the address of, or any
reference to, Seller or ECIG or any of their respective Affiliates.

 

4.2.8.          Buyer’s Environmental Compliance. Buyer acknowledges and agrees
that following the Closing Date, Buyer shall be responsible for, at Buyer’s sole
cost and expense, taking all necessary and required action in connection with,
arising from or relating to compliance with the provisions of all Environmental
Laws (as hereinafter defined) in connection with the transaction contemplated
hereunder.

 

4.2.9.          Assignment of Cash. Buyer agrees to promptly deliver to Seller
(i) any cash in its possession or control in connection with the operation of
the Business for the period up to and including the Closing Date and (ii) any
funds it receives after the Closing in connection with the operation of the
Business prior to and including the Closing Date, including, without limitation,
sweeping any such cash on the business day following the Closing Date for
remittance to the Seller.

 

4.2.10.         Certain Expenses.

 

(a)          Buyer will assume, as of the Closing Date, all expenses related to
real estate, including warehouse fulfillment centers, leased for use by the
Business.

 

-23- 

 

  

(b)          Beginning as of the Closing Date, the Buyer shall assume the costs
of any expenses related to the refund of products previously sold in connection
with the Business.

 

(c)          Beginning as of the Closing Date, the Buyer shall assume the costs
of any royalty payments related to the Business which would be due to Fontem
Ventures B.V. pursuant to that certain Global License Agreement between ECIG and
 Fontem Ventures B.V. Within five (5) business days of the end of each calendar
month, Buyer shall remit to ECIG the amount of any such royalty payments in a
wire transfer of immediately available funds, along with an accounting
supporting the calculation of such payment. As soon as possible following the
Closing Date, Buyer shall enter into its own Global License Agreement with
Fontem Ventures B.V., which relates to products offered for sale in connection
with the Business.

 

4.2.11.         Cancellation of Securities; Employment.

 

(a)          As of the Closing Date, Devin Keer (“Keer”) hereby covenants and
agrees that the 465,300 options to purchase common stock of ECIG previously
issued and/or granted to Keer shall be cancelled and of no further force or
effect.

 

(b)          Keer hereby acknowledges and agrees that his employment with ECIG
and/or Seller or any Affiliate thereof will cease as of the Closing Date, and
neither ECIG, Seller, nor any Affiliate thereof shall have any further
obligations to Keer pursuant to any employment agreement or arrangement.

 

(c)          As of the Closing Date, Brian Phillips hereby covenants and agrees
that the 546,833 options to purchase common stock of ECIG previously issued to
him shall be cancelled and of no further force or effect.

 

(d)          Brian Phillips hereby acknowledges and agrees that his employment
with ECIG and/or Seller or any Affiliate thereof will cease as of the Closing
Date, and neither ECIG, Seller, nor any Affiliate thereof shall have any further
obligations to Mr. Phillips pursuant to any employment agreement or arrangement.

 

ARTICLE V

Conditions Precedent

 

5.1.          Conditions to Obligations of Each Party. The obligations of the
parties to consummate the transactions contemplated hereby shall be subject to
the fulfillment on or prior to the Closing Date of the following conditions:

 

-24- 

 

  

5.1.1.          No Injunction, etc. Consummation of the transactions
contemplated hereby or by the Ancillary Agreements shall not have been
restrained, enjoined or otherwise prohibited by any applicable Law, including
any order, injunction, decree or judgment of any court or other Governmental
Authority, and no proceeding challenging the transaction shall have been
initiated or threatened in writing by a party that has retained counsel. No
court or other Governmental Authority shall have determined any applicable Law
to make illegal the consummation of the transactions contemplated hereby or by
the Ancillary Agreements, and no proceeding with respect to the application of
any such applicable Law to such effect shall be pending.

 

5.2.             Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated hereby shall be subject to the
fulfillment (or waiver by Buyer) on or prior to the Closing Date of the
following additional conditions:

 

5.2.1.          Representations, Performance. The representations and warranties
of the Seller contained in this Agreement and the Ancillary Agreements shall be
true and correct at and as of the Effective Date (x) in the case of any other
representation or warranty (other than the representations and warranties
referenced in clause (y)) unless the breach or inaccuracy of such
representations and warranties would not have, individually or in the aggregate,
a Material Adverse Effect and (y) in all respects in the case of any
representation or warranty contained in Sections 2.1, 2.3, 2.5, 2.6, 2.8, 2.11,
2.12 and 2.15. The representations and warranties of the Seller contained in
this Agreement and the Ancillary Agreements shall be true and correct on and as
of the Closing Date with the same effect as though made on and as of such date,
unless the representation or warranty speaks as of a particular date other than
the Effective Date or the Closing Date, (x) in all respects in the case of any
other representation or warranty (other than the representations and warranties
referenced in clause (y)) unless the breach or inaccuracy of such
representations and warranties would not have, individually or in the aggregate,
a Material Adverse Effect  and (y) in all respects in the case of any
representation or warranty contained in Sections 2.1, 2.3, 2.5, 2.6, 2.8, 2.11,
2.12 and 2.15. Subject to Section 5.2.2, Seller shall have duly performed and
complied in all respects with all agreements, covenants and conditions required
by this Agreement and each of the Ancillary Agreements to be performed or
complied with by it prior to or on the Closing Date, unless the failure to
perform or comply would not have, individually or in the aggregate, a Material
Adverse Effect.

 

5.2.2.          Consents. Seller shall have obtained and shall have delivered to
Buyer copies of (i) all Governmental Approvals and Permits (including
Environmental Permits) required to be obtained by Seller in connection with the
execution and delivery of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby or thereby and (ii) all
Consents (including, without limitation, all Consents required under any
Assigned Contract) necessary to be obtained in order to consummate the sale and
transfer of the Assets pursuant to this Agreement and the Ancillary Agreements
and the consummation of the other transactions contemplated hereby and thereby.

 

-25- 

 

 

5.2.3.          No Material Adverse Effect. No event, development or state of
circumstances shall have occurred or come to exist since the Effective Date
that, individually or in the aggregate, constitutes or results in, or would
reasonably be expected to constitute or result in a Material Adverse Effect.
Seller, during the period beginning on the Effective Date and ending on the
Closing Date, shall have continued to fulfill orders, bill revenues, collect its
Accounts Receivable and paid its vendors and liabilities in its normal course,
consistent with its past practices.

 

5.2.4.          Transfer Documents. Seller shall have delivered to Buyer at the
Closing all documents, certificates and agreements necessary to transfer to
Buyer good and marketable title to the Assets, free and clear of any and all
Liens thereon, other than Permitted Liens, including without limitation:

 

(a)              the Bill of Sale, in a form mutually acceptable to the parties
(the “Bill of Sale”), executed and dated the Closing Date, with respect to the
Assets, including the Inventory set forth on Schedule 1.1, dated as of the date
that is one (1) day prior to the Closing Date; and

 

(b)              assignments of all Assigned Contracts, in a form mutually
acceptable to the parties (the “Assignment of Contracts”), assignments of Owned
Intellectual Property for which applications or registrations are maintained, in
a form mutually acceptable to the parties (the “Assignments of Intellectual
Property”), and assignments of any other agreements and instruments constituting
Assets, in a form mutually acceptable to the parties (the “General
Assignments”), dated the Closing Date, assigning to Buyer all of Seller’s right,
title and interest therein and thereto, with any required Consent endorsed
thereon.

 

5.2.5.          [Reserved.]

 

5.2.6.          [Reserved.]

 

5.3.             Conditions to Obligations of Seller. The obligation of the
Seller to consummate the transactions contemplated hereby shall be subject to
the fulfillment (or waiver by Seller), on or prior to the Closing Date, of the
following additional conditions:

 

5.3.1.          Representations, Performance, etc. The representations and
warranties of Buyer contained in this Agreement and the Ancillary Agreements
(i) shall be true and correct at and as of the Effective Date in all material
respects and (ii) shall be true and correct on and as of the Closing Date with
the same effect as though made on and as of such date in all respects. Buyer
shall have duly performed and complied in all respects with all agreements,
covenants and conditions required by this Agreement and each of the Ancillary
Agreements to which it is a party, to be performed or complied with by it prior
to or on the Closing Date.

 

-26- 

 

 

5.3.2.          Ancillary Agreements. Each of Buyer, Seller and all other
applicable parties shall have entered into each of the Ancillary Agreements to
which it is a party.

 

ARTICLE VI

Closing Deliveries

 

6.1.             Seller’s Deliveries. At the Closing, the Seller shall deliver
or cause to be delivered to Buyer the following:

 

(a)              the Bill of Sale executed by Seller and dated the Closing Date;

 

(b)              the Assignment of Contracts executed by Seller and dated the
Closing Date;

 

(c)              the Assignments of Owned Intellectual Property for which
applications or registrations are maintained and executed by Seller and dated
the Closing Date;

 

(d)              the General Assignments, with any required Consent endorsed
thereon executed by Seller and dated the Closing Date;

 

(e)              copies of the consents referred to in Section 5.2.2(a);

 

(f)              a full listing of all Inventory on Schedule 1.1 and evidence of
the delivery of the Inventory;

 

(g)              a listing of all accounts payable of Seller as of the Closing;

 

(h)              a schedule of all open purchase orders in effect as of the date
that is two (2) Business Days prior to the Closing Effective Date (but excluding
all other purchase orders), for the purchase of materials, supplies, goods,
services, equipment or other assets providing for aggregate payments by Seller
over the remaining term of such agreement or related agreements of Fifty
Thousand Dollars ($50,000) or more (all such purchase orders shall be deemed to
be Additional Material Contracts);

 

(i)               copies or originals of all Books and Records; and

 

(j)               such other documents or certificates as are reasonably
requested by Buyer to consummate the transactions contemplated hereby.

 

6.2              Buyer’s Deliveries. At the Closing Buyer shall deliver or cause
to be delivered to Seller the following:

 

(a)              the Closing Cash Payment;

 

-27- 

 

 

(b)              the Assignment of Contracts executed by Buyer and dated the
Closing Date;

 

(c)              the Assignments of Owned Intellectual Property for which
applications or registrations are maintained and which are executed by Buyer and
dated the Closing Date; and

 

(d)              such other documents or certificates as are reasonably
requested by Seller to consummate the transactions contemplated hereby.

 

ARTICLE VII

Termination

 

7.1.             Termination. This Agreement may be terminated at any time prior
to the Closing Date:

 

(a)              by the written agreement of Buyer and Seller; or

 

(b)              by Buyer (i) if there has been a material breach by Seller of
any of its representations, warranties or covenants contained in this Agreement,
or (ii) if any condition set forth in Sections 5.1 or 5.2 hereof shall not be
met or becomes impossible to fulfill on or before [             ], 2016 (the
“Termination Date”) unless such fulfillment has been made impossible by any act
or failure to act of Buyer;

 

(c)              by Seller (i) if there has been a material breach by Buyer of
any of its representations, warranties or covenants contained in this Agreement,
or (ii) if any condition set forth in Sections 5.1 or 5.3 hereof shall not be
met or becomes impossible to fulfill on or before the Termination Date unless
such fulfillment has been made impossible by any act or failure to act of
Seller.

 

7.2.             Effect of Termination. In the event of the termination of this
Agreement pursuant to the provisions of Section 7.1, this Agreement (other than
the last sentence of this Section and Section 8.3) shall become void and have no
effect, without any liability to any Person in respect hereof or of the
transactions contemplated hereby on the part of any party hereto, or any of its
directors, officers, employees, agents, consultants, representatives, advisers,
members or Affiliates, except for any liability resulting from such party’s
breach of this Agreement. If this Agreement is terminated as provided herein,
each party will redeliver all Confidential Information, Intellectual Property,
documents, work papers and any other tangible materials in its possession or
control relating to the transactions contemplated hereby, whether obtained
before or after the execution hereof, to the party furnishing the same, and each
party shall abide by the terms of any confidentiality agreement relating
thereto.

 

-28- 

 

 

ARTICLE VIII

Non-Competition, Non-Solicitation and Non-Disclosure

 

8.1.          [Reserved.]

 

8.2.          Non-Solicitation; Non-Disparagement. Seller agrees that for a
period commencing on the Closing Date and ending twenty-four (24) months after
the Closing Date (the “Restricted Period”) it shall not, and it shall take all
commercially reasonable efforts to cause its Affiliates and its and their
directors, managers and officers to not, either directly or indirectly, for
itself or any third party, except as set forth on Schedule 8.3, (1) solicit or
induce, or cause the solicitation or inducement, of any sales or services to,
and shall not make any sales to or provide any services to, any Person that was
a customer or client of Seller in connection with the Business during the twelve
(12)-month period ending on the Closing Date, or (2) interfere with or harm the
contractual or business relationships with any vendor, supplier, customer,
client, licensor, licensee or independent contractor in connection with the
Business. In addition, each party to this Agreement hereby agrees that it shall
not, and it shall take all commercially reasonable efforts to cause its spouse,
children, Affiliates and its directors, managers, officers and equityholders to
not, disparage any other party to this Agreement, or its services, employees,
officers, directors, managers, stockholders, members or agents (as applicable).

 

8.3.          Non-Disclosure by the Seller. Seller agrees that it shall not, and
it shall take all commercially reasonable efforts to cause its spouse, children,
Affiliates, and its and their directors, managers, officers and equityholders to
not, use for itself or others, or publish, disclose or otherwise reveal or
divulge, any Confidential Information (as such term is defined below). Each
Seller Party shall, and shall take all commercially reasonable efforts to cause
its spouse, children, Affiliates and its and their directors, managers, officers
and equityholders to, (1) maintain all Confidential Information in the strictest
confidence and keep the same secret using at least the same degree of care as it
uses for its own confidential information, and (2) refrain from using or
allowing to be used any Confidential Information for its own benefit or for the
benefit of any third party, except as otherwise expressly provided in this
Section 8.3 or on Schedule 8.3; provided, however, that in the event disclosure
of Confidential Information is requested (i) by a Governmental Authority under
color of Law or applicable regulation, (ii) pursuant to subpoena or other
compulsory process or (iii) otherwise as may be required by Law, each such
Seller Party to the extent lawfully possible will give Buyer at least five (5)
days prior written notice before its disclosure and will provide Buyer with
copies of any responsive materials; and provided further, that the Seller may
disclose such Confidential Information to their respective directors, managers,
officers, employees, consultants, agents, representatives, equity holders and
financing sources who need to know such information in connection with the
transactions contemplated under this Agreement. For purposes of this Agreement,
“Confidential Information” shall mean non-public information concerning the
financial data, strategic business plans, product development (or other
proprietary product data), customer lists, customer information, costs, pricing,
materials, supplies, venders, products, database information, services,
information relating to governmental relations, discoveries, practices,
processes, methods, marketing plans, Trade Secrets, Intellectual Property used
or held for use in connection with the Business and other material non-public,
proprietary and confidential information of Seller, Buyer or relating to the
Business or the Assets, that, in any case, is not otherwise generally available
to the public and has not been disclosed by Buyer to others not subject to
confidentiality agreements.

 

-29- 

 

 

8.4.              Non-Disclosure by Buyer. Buyer agrees that, prior to the
Closing, it shall not, and it shall take all commercially reasonable efforts to
cause its shareholders, directors, officers, employees, consultants, agents,
representatives, equity holders to not, use for itself or others, or publish,
disclose or otherwise reveal or divulge, any Confidential Information except, as
necessary, to its directors, officers, employees, consultants, agents,
representatives, equity holders and financing sources who need to know such
information, solely for purposes of due diligence review or otherwise in
connection with the transactions contemplated hereby. Until the Closing, Buyer
shall, and shall cause its Affiliates and its and their directors, managers,
officers, employees, consultants, agents and representatives to, (1) maintain
all Confidential Information in the strictest confidence and keep the same
secret using at least the same degree of care as it uses for its personal
confidential information, and (2) refrain from using or allowing to be used any
Confidential Information for its own benefit or for the benefit of any third
party, except as otherwise expressly provided in this Section 8.4; provided,
however, that in the event disclosure of Confidential Information is requested
(i) by a Governmental Authority under color of Law or applicable regulation,
(ii) pursuant to subpoena or other compulsory process or (iii) otherwise as may
be required by Law, Buyer to the extent lawfully possible will give Seller at
least five (5) days prior written notice before its disclosure and will provide
Seller with copies of any responsive materials; and provided further, that Buyer
may disclose such Confidential Information to its directors, managers, officers,
employees, consultants, agents, representatives, equity holders and financing
sources who need to know such information for purposes of due diligence review
or otherwise in connection with the transactions contemplated hereby.

 

-30- 

 

 

8.5.             Enforcement.

 

(a)              If Seller commits a breach, or threatens to commit a breach, of
any of the provisions of Section 8.1 – Section 8.3, or if Buyer commits a
breach, or threatens to commit a breach of any of the provisions of Section 8.4
(such person committing or threatening to commit a breach, the “Breaching
Party”), then Buyer (if Seller is the Breaching Party) or Seller (if Buyer is
the Breaching Party) (the “Non-Breaching Party”) shall have the following rights
and remedies, each of which shall be independent of the others and shall be
severally enforceable, and all of such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the
Non-Breaching Party under law or in equity:

 

(i)          The right and remedy to have such provisions of this Article VIII
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Non-Breaching Party and that money damages will not
provide an adequate remedy at law; and, in connection therewith, the right to
obtain, without notice to such Breaching Party and without the need to post any
bond, a temporary restraining order, an injunction and any other equitable
relief. Such right of injunctive relief shall be cumulative and in addition to
whatever other remedies the Non-Breaching Party may have at law or in equity,
including the right of the Non-Breaching Party to recover from such Breaching
Party as set forth in Section 8.5(a)(ii) below; and

 

(ii)         The right and remedy to require such Breaching Party to account for
and pay over to the Non-Breaching Party all compensation, profits, monies,
accruals, increments or other benefits (collectively “Benefits”) derived or
received by it as the result of any transactions constituting a breach of any of
the provisions of Section 8.1 – Section 8.4, and each Breaching Party hereby
agrees to accurately and fully account for and pay over such Benefits to the
Non-Breaching Party.

 

(b)              The provisions of this Article VIII are severable, and if any
provision or any part of any provision of this Article VIII is found to be
invalid or unenforceable, the balance of that provision and the other provisions
hereof shall be given full force and effect and remain fully valid and
enforceable.

 

(c)              If any one, or any part, of the covenants contained in this
Article VIII is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision and, in its reduced form, said provision shall then be
enforceable.

 

(d)              The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in this Article VIII upon the courts of any
state within the geographical scope of such covenants. In the event that the
courts of any one or more of such states shall hold such covenants wholly
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the foregoing covenants in the courts of any other states within the
geographical scope of such covenants.

 

-31- 

 

 

ARTICLE IX

Indemnification

 

9.1.             Indemnification by the Seller. Subject to the provisions of
this Article IX, Seller shall defend, indemnify and hold harmless each of Buyer
and Buyer Affiliates and their respective equityholders, officers, managers,
directors, employees, agents, advisors and representatives (collectively, the
“Buyer Indemnitees”), from and against, and pay or reimburse Buyer Indemnitees
for, any and all Litigation, liabilities, obligations, losses, fines, costs,
expenses, royalties, deficiencies or damages (whether absolute, accrued,
conditional or otherwise and whether or not resulting from third party claims),
including interest and penalties with respect thereto and out-of-pocket expenses
and reasonable attorneys’ and accountants’ fees and expenses incurred in the
investigation or defense of any of the same or in asserting, preserving or
enforcing any of their respective rights hereunder (collectively, “Losses”),
resulting from, arising out of or relating to (a) any inaccuracy in any
representation or warranty when made or deemed made by Seller or any Seller
Affiliate in or pursuant to this Agreement or any Ancillary Agreement, (b) any
breach by Seller or a Seller Affiliate of any covenant or agreement hereunder or
under any Ancillary Agreement, (c) any Excluded Liabilities or Excluded Assets
of Seller, (d) any and all Taxes of any Seller Party or any Seller Affiliate
whether or not relating to or arising out of the Business, (e) any and all
Pre-Closing Taxes of Seller, (f) environmental liabilities, (g) with respect to
products sold by Seller before the Closing or with respect to other products
sold by Seller (y) any product liability claim with respect to events or
occurrences arising prior to the Closing and (z) any warranties relating to such
products (whether expressed or implied by operation of Law) with respect to
events or occurrences arising prior to the Closing, (h) any failure of Seller to
comply with applicable bulk sales laws (in consideration of which
indemnification obligation, Buyer hereby waives compliance by Seller with any
applicable bulk sales laws), (i) Seller having failed to duly qualify or obtain
a license to do business in all of the jurisdictions in which the nature of
Seller’s activities required such qualification or licensing; or (j) any Losses
or other amounts (including with respect to disability and unemployment) with
respect to employees and former employees of Seller (other than to the extent
arising out of their employment by Buyer).

 

9.2.             Indemnification by Buyer. Buyer shall defend, indemnify and
hold harmless the Seller and its respective officers, managers, employees,
agents, advisors and representatives (collectively, the “Seller Indemnitees”)
from and against any and all Losses resulting from, arising out of or relating
to (a) any inaccuracy in any representation or warranty made by Buyer in or
pursuant to this Agreement or any Ancillary Agreement to which they are a party,
(b) any breach by Buyer of any covenant or agreement hereunder or under any
Ancillary Agreement to which it is a party, (c) the Assumed Liabilities or
(d) the operation of the Business following the Closing Date or the ownership,
operation or use of the Assets following the Closing Date, except, in the case
of clause (d), to the extent such Losses constitute Losses for which any Seller
Party is required to indemnify Buyer Indemnitees under Section 9.1.

 

-32- 

 

 

9.3.             Certain Limitations.

 

(a)              The Seller shall not be required to indemnify Buyer Indemnitees
with respect to any claim for indemnification pursuant to Section 9.1(a) unless
and until the aggregate amount of all claims against the Seller under
Section 9.1(a) exceeds Thirty Thousand Dollars ($30,000) (the “Threshold
Amount”), in which event the Seller shall be responsible for the amount of such
Losses back to the first dollar provided, however, that the aggregate liability
of the Seller to Buyer Indemnitees under Section 9.1(a) shall not exceed Eight
Hundred Thousand Dollars ($800,000) (the “Cap”). Neither the Cap nor the
Threshold Amount shall apply to indemnities for Losses relating to any Sales
Tax, the representations and warranties contained in Section 2.1, 2.2, 2.8, 2.15
or 2.20 or any Losses to be indemnified pursuant to Section 9.1(c).

 

(b)              Except with respect to claims for indemnification based on
inaccuracies in the representations and warranties contained in Section 3.1,
Buyer shall not be required to indemnify Seller Indemnitees with respect to any
claim for indemnification pursuant to Section 9.2(a) unless and until the
aggregate amount of all claims against Buyer under Section 9.2(a) shall exceed
the Threshold Amount, in which event Buyer shall be responsible for the amount
of such Losses back to the first dollar; provided, however, that the aggregate
liability of Buyer to the Seller under Section 9.2(a) shall not exceed the Cap.

 

(c)              Notwithstanding any other provision of this Agreement, the
rights and remedies of any party based upon, arising out of or otherwise in
respect of any inaccuracy or breach of any representation, warranty, covenant or
agreement or failure to fulfill any condition shall in no way be limited by the
fact that a set of facts upon which any claim of any such inaccuracy or breach
is based may also be the subject matter of any other representation, warranty,
covenant or agreement as to which there is no inaccuracy or breach, provided
that such party shall not be entitled to multiple indemnification for claims
based upon the same set of facts.

 

(d)              Except as set forth in Section 8.5, The indemnity provided for
in this Article IX shall be the sole and exclusive remedy of Buyer or the
Seller, as the case may be, after the Closing for any inaccuracy of any
representation or warranty of the Seller or Buyer, respectively, herein or any
other breach of this Agreement; provided, that nothing herein shall limit in any
way any such party’s remedies in respect of fraud, intentional misrepresentation
or omission or intentional misconduct by the other party in connection herewith
or the transactions contemplated hereby.

 

-33- 

 

 

9.4.             Payment Adjustments, etc.

 

(a)              Any indemnity payment made by any Seller Party to Buyer
Indemnitees, on the one hand, or by Buyer to Seller Indemnitees, on the other
hand, pursuant to this Article IX in connection with any Losses, shall be net of
an amount equal to (x) any Tax obligation actually incurred by the Indemnified
Party arising out of or relating to any such indemnity payment, (y) any
insurance proceeds actually received by the Indemnified Party arising out of or
relating to any such indemnity payment, and (z) any related costs and expenses,
including, without limitation, the aggregate cost of pursuing any related
insurance claims, plus any correspondent increases in insurance premiums or
other chargebacks; provided, however, that neither party shall have any
obligation to seek to recover any insurance proceeds or Tax obligations in
connection with making a claim under this Article IX. If the Indemnified Party
receives any amounts under applicable insurance policies, or from any other
Person alleged to be responsible for any Losses, subsequent to an
indemnification payment by the Indemnifying Party, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of any expenses incurred by such Indemnified Party in collecting such amount.

 

(b)              The parties agree that any indemnification payments made
pursuant to this Agreement shall be treated for Tax purposes as an adjustment to
the Purchase Price, other than as required by law.

 

9.5.             Indemnification Procedures. In the case of any Litigation
asserted by a third party (a “Third Party Claim”) against a party entitled to
indemnification under this Agreement (the “Indemnified Party”), notice (the
“Notice”) shall be given by the Indemnified Party to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of such Third Party Claim, and the
Indemnified Party shall permit the Indemnifying Party (at the expense of such
Indemnifying Party and so long as the Indemnifying Party acknowledges in writing
its obligation to indemnify the Indemnified Party for Losses related to such
third party claim) to assume the defense of such Third Party Claim, provided,
that (a) counsel for the Indemnifying Party who shall conduct the defense of
such Third Party Claim shall be reasonably satisfactory to the Indemnified
Party, and the Indemnified Party may participate in such defense at such
Indemnified Party’s expense, and (b) the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except to the extent that such
failure results in a lack of actual notice to the Indemnifying Party and such
Indemnifying Party is materially prejudiced as a result of such failure to give
notice. If the Indemnifying Party does not so assume the defense of such Third
Party Claim within sixty (60) days of receipt of the Notice, the Indemnified
Party shall be entitled to assume and control such defense and to settle or
agree to pay in full such Third Party Claim without the consent of the
Indemnifying Party without prejudice to the ability of the Indemnified Party to
enforce its claim for indemnification against the Indemnifying Party hereunder.
Except with the prior written consent of the Indemnified Party, no Indemnifying
Party, in the defense of any such Third Party Claim, shall consent to entry of
any judgment or enter into any settlement that provides for injunctive or other
nonmonetary relief affecting the Indemnified Party or that does not include as
an unconditional term thereof the giving by each claimant or plaintiff to such
Indemnified Party of an irrevocable release from all liability with respect to
such Third Party Claim. In the event that the Indemnified Party shall in good
faith determine that the conduct of the defense of any Third Party Claim subject
to indemnification hereunder or any proposed settlement of any such claim by the
Indemnifying Party would reasonably be expected to affect adversely the
Indemnified Party’s Tax liability or (in the case of an Indemnified Party that
is a Buyer Indemnitee) the ability of the Indemnified Party to conduct its
business, the Indemnified Party shall have the right at all times to take over
and assume control over the defense, settlement, negotiations or litigation
relating to any such Third Party Claim at the sole cost of the Indemnifying
Party, provided, that if the Indemnified Party does so take over and assume
control, the Indemnified Party shall not settle such Third Party Claim without
the written consent of the Indemnifying Party, such consent not to be
unreasonably withheld. In any event, the Seller and Buyer shall cooperate in the
defense of any Third Party Claim subject to this Article IX and the records of
each shall be available to the other with respect to such defense.

 

-34- 

 

 

9.6.             Survival of Representations and Warranties, etc. All claims for
indemnification under Section 9.1(a) and 9.2(a) with respect to the
representations and warranties contained herein must be asserted on or prior to
the date that is thirty (30) days after the termination of the respective
survival periods set forth in this Section 9.6. The representations and
warranties contained in this Agreement shall survive the execution and delivery
of this Agreement, any examination by or on behalf of the parties hereto and the
completion of the transactions contemplated herein and in the Ancillary
Agreements, but only to the extent specified below:

 

(a)              except as set forth in clause (b), (c), (d) or © below, the
representations and warranties contained in Articles II and III shall survive
for a period ending eighteen (18) months after the Closing Date;

 

(b)              the representations and warranties of the Seller contained in
Section 2.12 shall survive for a period ending on the 5th anniversary of the
Closing Date;

 

(c)              the representations and warranties of the Seller contained in
Sections 2.1 and 2.8, and of Buyer contained in Section 3.1 shall survive
without limitation;

 

(d)              the representations and warranties of the Seller contained in
Section 2.2 shall survive for a period ending on the 2nd anniversary of the
Closing Date; and

 

-35- 

 

 

(e)              the representations and warranties contained in Section 2.14
and 2.15 shall survive for sixty (60) days beyond the expiration of the
applicable statute of limitations.

 

ARTICLE X

Definitions

 

10.1.           Definition of Certain Terms. The terms defined in this
Section 10.1, whenever used in this Agreement, shall have the respective
meanings indicated below for all purposes of this Agreement. All references
herein to a Section, Article or Schedule are to a Section, Article or Schedule
of or to this Agreement, unless otherwise indicated.

 

“Additional Material Contract” has the meaning given to such term in
Section 4.1.6(f).

 

“Affiliate” of a Person means a Person, other than a natural person, that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the first Person.

 

“Agreement” means this Asset Purchase Agreement, including the Schedules and
Exhibits hereto.

 

“Ancillary Agreements” means each of the Bill of Sale, the Assignment of
Contracts, the Assignments of Owned Intellectual Property and the General
Assignments.

 

“Article” has the meaning given to such term in Section 10.2.

 

“Assets” has the meaning given to such term in Section 1.1.

 

“Assigned Contracts” means all Contracts of Seller listed on Schedule 1.1.

 

“Assignment of Contracts” has the meaning given to such term in
Section 5.2.4(b).

 

“Assignments of Intellectual Property” has the meaning given to such term in
Section 5.2.4(b).

 

“Assumed Liabilities” has the meaning given to such term in Section 1.3(a).

 

“Benefits” has the meaning given to such term in Section 8.5(a).

 

“Bill of Sale” has the meaning given to such term in Section 5.2.4(a).

 

-36- 

 

 

“Books and Records” means the books, records, manuals and other materials (in
any form), including records maintained at Seller’s headquarters, advertising,
catalogues, sales and promotional materials, price lists, correspondence,
customer, mailing and distribution lists, referral sources, photographs,
production data, purchasing materials and records, personnel records of the
employees, manufacturing and quality control records and procedures, blueprints,
research and development files, records, data and laboratory books, Intellectual
Property disclosures, service and warranty records, equipment logs, operating
guides and manuals, sales order files and litigation files, as such Books and
Records relate directly or indirectly to the Business, the Assets or the
employees, and excluding the Financial Records.

 

“Breaching Party” has the meaning given to such term in Section 8.5(a).

 

“Business” has the meaning given to such term in the recitals of this Agreement.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.

 

“Buyer” has the meaning given to such term in the preamble of this Agreement.

 

“Buyer Affiliate” means a Person, that directly or indirectly through one or
more intermediaries, Controls, is Controlled by, or is under common control with
Buyer.

 

“Buyer Indemnitees” has the meaning given to such term in Section 9.1.

 

“Cap” has the meaning given to such term in Section 9.3(a).

 

“Closing” has the meaning given to such term in Section 1.6.

 

“Closing Date” has the meaning given to such term in Section 1.6.

 

“Closing Cash Payment” has the meaning given to such term in Section 1.7.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” has the meaning given to such term in Section 8.3.

 

“Consent” means any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, exemption or order of, registration,
certificate, declaration or filing with, or report or notice to, any Person,
including but not limited to any Governmental Authority.

 

“Contract” means any contract, license, lease or other agreement (whether
written or oral and including all amendments thereto).

 

-37- 

 

 

“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.

 

“Covered Returns” has the meaning given to such term in Section 2.15(a).

 

“Credit Agreement” has the meaning given to such term in Section 2.5.

 

“$” or “dollars” means lawful money of the United States of America.

 

“Domain Names” means the domain names listed on Schedule 1.1.

 

“Environmental Law” means any foreign, federal, state or local law, treaty,
statute, rule, regulation, order, ordinance, decree, injunction, judgment,
governmental restrictions or any other requirement of law (including common law)
regulating or relating to the protection of human health, safety, natural
resources or the environment, including, without limitation, laws relating to
contamination and the use, generation, management, handling, transport,
treatment, disposal, storage, Release or threatened Release of Hazardous
Substances.

 

“Environmental Permit” means any permit, license, authorization or consent
required pursuant to applicable Environmental Laws.

 

“ERISA” means the employee Retirement Income Security Act of 1974, as amended.

 

“Excluded Assets” has the meaning given to such term in Section 1.2.

 

“Excluded Liabilities” has the meaning given to such term in Section 1.4.

 

“Exhibit” has the meaning given to such term in Section 10.2.

 

“Financial Records” means the financial, Tax and accounting records (in any
form), including books of original entry, such as general ledgers and trial
balances covering any accounting period ending through the Closing Date relating
directly or indirectly to the Business, the Assets or the employees.

 

“Financial Statements” has the meaning given to such term in Section 2.4.

 

“General Assignments” has the meaning given to such term in Section 5.2.4(b).

 

“Governmental Approval” means any Consent of, with or to any Governmental
Authority.

 

-38- 

 

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any government authority, agency,
department, board, commission or instrumentality of the United States or a
foreign nation or jurisdiction, any State of the United States or any political
subdivision of any thereof, any court, tribunal or arbitrator, and any
self-regulatory organization.

 

“Hazardous Substances” means any substance or material that: (i) is or contains
asbestos, urea formaldehyde insulation, polychlorinated biphenyls, petroleum or
petroleum products, radon gas or microbiological contamination, (ii) requires
investigation, remediation or corrective action pursuant to any Environmental
Law, or is defined, listed or identified as a “hazardous waste,” “hazardous
substance,” “toxic substance” or words of similar import thereunder, or (iii) is
regulated under any Environmental Law.

 

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations of such Person
upon which interest charges are customarily paid (other than trade payables
incurred in the ordinary course of business consistent with past practices),
(iv) all obligations of such Person under conditional sale or other title
retention agreements relating to any property purchased by such Person, (v) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding obligations of such Person to creditors for raw
materials, inventory, services and supplies incurred in the ordinary course of
business consistent with past practices), (vi) all lease obligations of such
Person capitalized on the books and records of such Person, (vii) all
obligations of others secured by a Lien on property or assets owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (viii) all obligations of such Person under interest rate, currency or
commodity derivatives or hedging transactions, (ix) all letters of credit or
performance bonds issued for the account of such Person (excluding (a) letters
of credit issued for the benefit of suppliers to support accounts payable to
suppliers incurred in the ordinary course of business consistent with past
practices, (b) standby letters of credit relating to workers’ compensation
insurance and surety bonds and (c) surety bonds and customs bonds) and (x) all
guarantees and arrangements having the economic effect of a guarantee of such
Person of any Indebtedness of any other Person.

 

“Indemnified Party” has the meaning given to such term in Section 9.5.

 

“Indemnifying Party” has the meaning given to such term in Section 9.5.

 

“Insurance Policies” has the meaning given to such term in Section 4.1.9.

 

-39- 

 

 

“Intellectual Property” means all trademarks, service marks, trade names, trade
dress, including all goodwill associated with the foregoing, domain names,
copyrights, Software, internet web sites, mask works and other semiconductor
chip rights, and similar rights, and registrations and applications to register
or renew the registration of any of the foregoing, patents and patent
applications, Trade Secrets, and all similar intellectual property rights.

 

“Intellectual Property Assets” means all Intellectual Property of Seller listed
on Schedule 1.1.

 

“Inventory” means all inventory of Seller listed on Schedule 1.1.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge” of any Person means the conscious awareness of facts after due
inquiry.

 

“Laws” has the meaning given to such term in Section 2.11(a).

 

“Liability” means any and all direct or indirect liabilities, obligations,
claims, losses, damages, deficiencies, assessments, penalties, or
responsibilities of any kind or nature, whether known or unknown, asserted or
unasserted, accrued or accrued, absolute or contingent, matured or unmatured,
determined or determinable, fixed or unfixed, secured or unsecured, choate or
inchoate, liquidated or Unliquidated, or due or to become due.

 

“Lien” means any mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, covenant, encroachment, burden, title
defect, title retention agreement, voting trust agreement, interest, equity,
option, lien, liability, obligation, right of first refusal, charge or other
restrictions or limitations of any nature whatsoever, including but not limited
to such as may arise under any Contracts.

 

“Litigation” means any action, cause of action, claim, cease and desist letter,
demand, suit, proceeding, citation, summons, subpoena or investigation of any
nature, civil, criminal, regulatory or otherwise, in law or in equity.

 

“Losses” has the meaning given to such term in Section 9.1.

 

“Material Adverse Effect” means any event, occurrence, fact, condition, change
or effect that has a materially adverse effect on the Business, Assets, Assumed
Liabilities, operations or results of operations of the Business, prospects, or
condition (financial or otherwise) of the Business taken as a whole.

 

“Material Contract” has the meaning given to such term in Section 2.7(b).

 

-40- 

 

 

“Non-Breaching Party” has the meaning given to such term in Section 8.5(a).

 

“Notice” has the meaning given to such term in Section 9.5.

 

“Owned Intellectual Property” has the meaning given to such term in
Section 2.9(a).

 

“Permits” has the meaning given to such term in Section 2.11©.

 

“Permitted Liens” means (i) Liens for Taxes not yet due and payable, or (ii)
mechanics, carriers, workers, materialmen’s, warehousemen’s or other similar
statutory liens, incurred in the ordinary course of business, consistent with
past practices and for which sums are not due and payable.

 

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, Governmental Authority or other entity.

 

“Pre-Closing Taxes” means any Taxes relating to or arising out of the Business,
or any of the Assets (i) for any taxable period ending on or before the Closing
Date or (ii) that (in the case of any taxable period that begins on or before
the Closing Date and ends after the Closing Date) are apportioned to the period
of such taxable period that ends on the Closing Date (such apportionment being
computed on a per diem basis in the case of any property (or similar taxes) and
computed based on the closing of the books method in any other case).

 

“Providing Party” has the meaning given to such term in Section 4.1.18(b).

 

“Purchase Price” has the meaning given to such term in Section 1.7.

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, including without
limitation, the moving of any materials through, into or upon, any land, soil,
surface water, groundwater or air, or otherwise entering into the indoor or
outdoor environment.

 

“Representatives” has the meaning given to such term in Section 4.1.3(b).

 

“Sales Tax” means sales (including bulk sales), use, value added, gross receipts
and other similar tax, duty, governmental charge or assessment or deficiencies
thereof (including all interest and penalties thereon and additions thereto
whether disputed or not), other than Transfer Taxes arising out the transfer of
the Assets to Buyer.

 

“Schedule” has the meaning given to such term in Section 10.2.

 

“Section” has the meaning given to such term in Section 10.2.

 

-41- 

 

 

“Securities Laws” means the Securities Act or any state securities laws.

 

“Seller” has the meaning given to such term in the recitals of this Agreement.

 

“Seller Affiliate” means a Person, that directly or indirectly through one or
more intermediaries, Controls, is Controlled by, or is under common control with
Seller.

 

“Seller Benefit Plans” means each written or oral employee benefit plan, scheme,
program, policy, arrangement and contract (including, but not limited to, any
“employee benefit plan,” as defined in Section 3(3) of ERISA, whether or not
subject to ERISA, and any bonus, deferred compensation, interest bonus, interest
purchase, restricted interest, interest option or other equity-based
arrangement, and any employment, termination, retention, bonus, change in
control or severance plan, program, policy, arrangement or contract) for the
benefit of any (i) current or former officer, employee or director of Seller or
(ii) current or former officer, employee or director of any Buyer Affiliate that
is currently providing or formerly provided services to or in respect of the
Business (or any of their beneficiaries), in each case that is maintained or
contributed to by Seller, a Seller Affiliate, or any Seller Related Person or
with respect to which the Business would reasonably be expected to incur any
liability.

 

“Seller Indemnitees” has the meaning given to such term in Section 9.2.

 

“Seller Warranties” has the meaning given to such term in Section 2.16©.

 

“Seller’s Knowledge” “to the Knowledge of Seller” or words of like import shall
mean, the Knowledge of the Seller.

 

“Seller Related Person” means, with respect to Seller or any Seller Affiliate,
any trade or business, whether or not incorporated, which, together with such
Person, is treated as a single employer under Section 414 of the Code.

 

“Software” means all computer software, including but not limited to,
application software, system software and firmware, including all source code
and object code versions thereof, in any and all forms and media, and all
related documentation.

 

“Subsidiaries” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing at least 50% of the outstanding voting stock or other equity
interests.

 

“Supplement” has the meaning given to such term in Section 4.1.19.

 

-42- 

 

 

“Tax” means any federal, state, provincial, local, foreign or other income,
alternative, minimum, accumulated earnings, personal holding company, franchise,
capital stock, net worth, capital, profits, windfall profits, gross receipts,
value added, sales, use, goods and services, excise, customs duties, transfer,
conveyance, mortgage, registration, stamp, documentary, recording, premium,
severance, environmental (including taxes under Section 59A of the Code), real
property, personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated or other
similar tax, duty or other governmental charge or assessment or deficiencies
thereof (including in each case all interest and penalties thereon and additions
thereto whether disputed or not).

 

“Tax Return” means any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Termination Date” has the meaning given to such term in Section 7.1.

 

“Third Party Claim” has the meaning given to such term in Section 9.5.

 

“Threshold Amount” has the meaning given to such term in Section 9.3(a).

 

“Trade Secrets” means all inventions, processes, designs, trade secrets,
know-how, ideas, research and development, data, databases and confidential
information.

 

“Transfer Taxes” has the meaning given to such term in Section 4.1.18(a).

 

“Treasury Regulations” means the regulations prescribed pursuant to the Code.

 

“WARN” has the meaning given to such term in Section 4.1.15.

 

“Withholding Taxes” has the meaning given to such term in Section 2.15(a).

 

10.2.           Construction. Unless the context otherwise requires, as used in
this Agreement: (i) “or” is not exclusive, (ii) “including” and its variants
mean “including, without limitation” and its variants, (iii) words defined in
the singular have the parallel meaning in the plural and vice versa, (iv) words
of one gender shall be construed to apply to each gender, (v) the terms
“hereof”, “herein”, “hereby”, “hereto”, and derivative or similar words refer to
this entire Agreement, including the Schedules and Exhibits hereto, (vi) the
terms “Article”, “Section”, “Exhibit” and “Schedule” refer to the specified
Article, Section, Exhibit or Schedule of or to this Agreement, (vii) any
grammatical form or variant of a term defined in this Agreement shall be
construed to have a meaning corresponding to the definition of the term set
forth herein, (viii) a reference to any Person includes such Person’s successors
and permitted assigns, and (ix) any reference to “days” means calendar days
unless Business Days are expressly specified. If any action under this Agreement
is required to be done or taken on a day that is not a Business Day, then such
action shall not be required to be done or taken on such day but on the first
succeeding Business Day thereafter.

 

-43- 

 

 

ARTICLE XI

Miscellaneous

 

11.1.           Expenses. Except as specifically provided otherwise elsewhere in
this Agreement, the Seller, on the one hand, and Buyer, on the other hand, shall
bear their respective expenses, costs and fees (including attorneys’, auditors’
and financing commitment fees) in connection with the transactions contemplated
hereby, including the preparation, execution and delivery of this Agreement and
compliance herewith, whether or not the transactions contemplated hereby shall
be consummated.

 

11.2.           Severability. If any provision of this Agreement or in any other
document referred to herein (including any phrase, sentence, clause, Section or
subsection), shall, for whatever reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision of this Agreement or any other
document referenced herein. Any term or provision of this Agreement held invalid
or unenforceable only in part, degree or within certain jurisdictions will
remain in full force and effect to the extent not held invalid or unenforceable
to the extent consistent with the intent of the parties hereto as reflected by
this Agreement. To the extent permitted by applicable Law, each party waives any
term or provisions of this Agreement invalid, illegal or unenforceable in any
respect.

 

11.3.           Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally with receipt acknowledged, (b) mailed by first-class, registered or
certified mail, return receipt requested, postage prepaid, or (c) sent by
next-day or overnight mail or delivery.

 

(i)        if to Seller or ECIG to,

 

Electronic Cigarettes International Group, Ltd.

1707 Cole Boulevard, Suite 350

Golden, CO 80401

Attention: Chief Executive Officer

 

with a copy to:

 

Pryor Cashman LLP

7 Times Square

New York, NY 10036

Attention: M. Ali Panjwani, Esq.

 

-44- 

 

 

(ii)       if to the Buyer

 

Hardwire Interactive Inc.

1201 Allied Kajima Building, 12/f

138 Gloucester Road, Wanchai

Hong Kong

Attention: Devin Keer

 

with a copy to:

 

Venable LLP

575 7th Street, NW

Washington, DC 20004

Attention: Frank A. Ciatto, Esq.

 

or, in each case, at such other address as may be specified in writing to the
other parties hereto.

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (x) if by personal delivery on the day after such
delivery, (y) if by certified or registered mail, on the third Business Day
after the mailing thereof, or (z) if by next-day or overnight mail or delivery,
on the day delivered.

 

11.4.            Miscellaneous.

 

11.4.1.         Headings. The headings contained in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement.

 

11.4.2.         Entire Agreement. This Agreement (including the Schedules
hereto) and the Ancillary Agreements (when executed and delivered) constitute
the entire agreement between the parties with respect to the subject matter
hereof, and supersede all prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof.

 

11.4.3.        Construction. The parties hereto are sophisticated and have been
represented by counsel who have carefully negotiated the provisions of this
Agreement. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement

 

-45- 

 

 

11.4.4.         Counterparts. This Agreement may be executed in several
counterparts (including Pdfs and other electronic counterparts), each of which
shall be deemed an original and all of which shall together constitute one and
the same instrument.

 

11.4.5.         Governing Law; Jurisdiction. This Agreement shall be governed in
all respects, including as to validity, interpretation and effect, by the
internal laws of the State of New York, without giving effect to the conflict of
laws rules thereof to the extent that the application of the law of another
jurisdiction would be required or permitted thereby. Buyer and the Seller hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
New York and the Federal courts of the United States of America located in the
State, City and County of New York solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement or any of such
document may not be enforced in or by said courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a New York State or Federal court. Buyer
and the Seller hereby consent to and grant any such court jurisdiction over the
person of such parties and over the subject matter of any such dispute and agree
that mailing or delivery of process or other papers in connection with any such
action or proceeding by next day or overnight mail (i) in the case of Buyer, to
the address of Buyer specified in Section 11.3 hereof and (ii) in the case of
the Seller, to the address of counsel to the Seller specified in Section 11.3
hereof, or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof.

 

11.4.6.         Binding Effect. Subject to Section 11.4.7, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors and permitted assigns.

 

11.4.7.         Assignment. This Agreement shall not be assignable or otherwise
transferable by any party hereto (including by operation of law or in connection
with a merger or sale of substantially all the asset or equity interests of such
party) without the prior express written consent of the other parties, provided
that Buyer may assign this Agreement to any Subsidiary or Affiliate of Buyer or
to any lender to Buyer or any Subsidiary or Affiliate thereof as security for
obligations to such lender in respect of the financing arrangements entered into
in connection with the transactions contemplated hereby and any refinancings,
extensions, refundings or renewals thereof, provided, further, that no
assignment to any such lender shall in any way affect Buyer’s obligations or
liabilities under this Agreement.

 

-46- 

 

 

11.4.8.         No Third Party Beneficiaries. Except as provided in
Sections 9.1, 9.2 and 9.3 with respect to indemnification of Indemnified Parties
hereunder, nothing in this Agreement shall confer any rights upon any person or
entity other than the parties hereto and their respective heirs, successors and
permitted assigns.

 

11.4.9.         Amendment; Waivers, etc. No amendment, modification or discharge
of this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies that any party may otherwise have at
law or in equity.

 

[SIGNATURE PAGE FOLLOWS]

 

-47- 

 

  

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

  Electronic Cigarettes INTERNATIONAL GROUP, LTD.         By:       Name:    
Title:         Hardwire Interactive Acquisition Company         By:       Name:
    Title:         Hardwire Interactive Inc.         By:       Name: Devin Keer
    Title: Director         Solely as to Sections 4.2.11(a) and 4.2.11(b):      
DEVIN KEER       Solely as to Sections 4.2.11(c) and 4.2.11(d):       BRIAN
PHILLIPS

 

  

 

 

EXHIBITS AND SCHEDULES

 

Schedule 1.1 Assets Schedule 2.3 Conflicts Schedule 2.4 Financial Statements
Schedule 2.5 Liabilities Schedule 2.6 Changes Schedule 2.6(c) Certain Liens
Schedule 2.7(a) Material Contracts Schedule 2.8(a) Title to Assets Schedule
2.8(b) Sufficiency of Assets Schedule 2.9(a) Owned Intellectual Property
Schedule 2.9(a)(i) Permitted Liens Schedule 2.9(b) Licensed Intellectual
Property Schedule 2.9(c) Intellectual Property Licenses by Seller Schedule
2.9(c) Seller Domain Names Schedule 2.9(f) Protection of Intellectual Property
Schedule 2.10 Litigation Schedule 2.11(b) Governmental Approvals Schedule
2.11(c) Permits Schedule 2.12 Environmental Matters Schedule 2.13 Employees
Schedule 2.14(a) Employee Benefit Plans Schedule 2.14(b) Acceleration of
Benefits Schedule 2.15(a) Taxes Schedule 2.15(b) Extensions, etc. Schedule
2.15(c) Tax Issues, etc. Schedule 2.15(e) Tax Litigation Schedule 2.16 Suppliers
Schedule 3.7 Undisclosed Liabilities Schedule 3.8 Absence of Changes Schedule
3.9 Litigation Schedule 3.10(b) Governmental Approvals Schedule 3.10(c) Permits
Schedule 4.1.1 Conduct of Business Schedule 4.1.8 Use of Business Name Schedule
4.2.6 Employees Schedule 8.3 Non-Disclosure

 

 -2- 

 